AEA Valuebuilder Variable Annuity NEA Valuebuilder Variable Annuity NEA Valuebuilder Retirement Income Director Variable Annuity Security Benefit Advisor VariableAnnuity Issued by: Security Benefit Life Insurance Company One Security Benefit Place Topeka, Kansas 66636-0001 Supplement Dated December 14, 2012 To the Current Prospectus Effective December 14, 2012, the following underlying funds will change their names as indicated in the table. The corresponding Subaccounts will also change their names accordingly. All references to the former names in the current Prospectus(es) are hereby changed to reflect the new names effective on the dates listed. Current Name New Name Effective Date Guggenheim U.S. Intermediate Bond Guggenheim U.S. Investment Grade Bond 1/28/2013 The following Subaccounts are only available in the Security Benefit Advisor Variable Annuity: Current Name New Name Effective Date Legg Mason ClearBridge Small Cap Growth ClearBridge Small Cap Growth 1/1/2013 Guggenheim Total Return1 Guggenheim Total Return Bond 1/28/2013 Please Retain This Supplement For Future Reference 1The underlying fund is not changing its name, but the Subaccount name is being changed.
